When we disposed of the questions submitted upon certificate of dissent in this case, we were of opinion that the majority of the court correctly held that the language of counsel of the appellee upon the argument before the jury was a ground for a reversal of the judgment; and we are still of that opinion. We thought, however, that a ruling upon the other question was not necessary to a decision of the case, and therefore declined to answer it. Counsel for the appellee in their motion for a rehearing urgently insist upon an answer to the other question, and we have reached the conclusion that in view of another trial the question ought to be determined. When we answered the second question, we were inclined to think that the *Page 715 
majority of the court were right upon both, and we are now of that opinion. Our conclusion is that both questions should be answered in the affirmative and our opinion will be so certified. Except for the purpose of answering the first question certified, the motion for a rehearing is overruled.
Opinion delivered May 25, 1899.
 *Page 1